Citation Nr: 1600617	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-48 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Propriety of the reduction in the rating for headaches from 30 to 0 percent, effective September 1, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2006 to August 2008.  The matters seeking increased ratings, to include TDIU, are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a November 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for left knee and right ankle disabilities, rated 0 percent, each.  In November 2011 a Veterans Law Judge (VLJ) who is no longer with the Board remanded the matters of the ratings assigned for left knee and right ankle disabilities for further development, and in a July 2014 decision, that VLJ denied the increased rating claims, to include consideration of TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran appealed the July 2014 Board decision to the Court, resulting in an April 2015 Joint Motion for Remand (JMR) by the parties, in which the parties agreed that the Board had not provided adequate reasons or bases for its finding that TDIU was not warranted; the parties noted that the Veteran did not contest the ratings assigned for his left knee and right ankle disabilities.  An April 2015 Court Order remanded the matter for compliance with the instructions in the JMR. 

In July 2011, a Travel Board hearing in the appeal of the increased ratings was held before the VLJ no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in June 2015, his attorney waived his right to such hearing. 

The matter challenging the propriety of the reduction in the rating assigned for headaches is before the Board on appeal from a June 2015 rating decision that implemented the reduction.  The case is now assigned to the undersigned. 

The issues seeking a TDIU and challenging the propriety of the reduction in the rating for headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Per an April 2015 JMR, the Veteran has abandoned his appeals seeking ratings in excess of 10 percent, each, for left knee and right ankle disabilities; there are no questions of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

As the appeals seeking ratings in excess of 10 percent, each, for left knee and right ankle disabilities have been abandoned, the Board has no further jurisdiction in the matters.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's abandonment of his appeals seeking increased ratings for left knee and right ankle disabilities, there is no reason to discuss the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in the matters.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the April 2015, the parties noted that the Veteran was not contesting the ratings assigned for left knee and right ankle disabilities.  While these issues were not addressed in the April 2015 Court Order, which vacated the July 2014 Board decision as a whole, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  See Pederson v. McDonald, 27 Vet.App. 276, 285 (2015) (en banc) (arguments not raised on appeal to the Court are considered to be abandoned).  Accordingly, the Board has no further jurisdiction to review appeals in the matters, and the appeals in the matters must be dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for a left knee disability is dismissed.

The appeal seeking a rating in excess of 10 percent for a right ankle disability is dismissed.


REMAND

Regarding the propriety of the reduction of the rating assigned for headaches, in August 2015, VA received a notice of disagreement (NOD) with a June 2015 rating decision that implemented such reduction.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  The matter of the propriety of the reduction is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Id. at 240-41.

Regarding entitlement to a TDIU rating, the record contains a May 2015 vocational assessment by a private rehabilitation counselor, who opined that the Veteran is unemployable.  However, the Board finds that the private opinion is inadequate.  The Board notes that the private counselor based his opinion on the Veteran's self-report of his functional limitations and considered prior statements (in the record) from the Veteran that are contradicted by the record (e.g., service in Iraq; the Veteran's DD 214 is silent for any foreign service and his enlistment record brief does not list any foreign service.)  In addition, the private counselor (who apparently lacks familiarity with the regulatory criteria in 38 C.F.R. §§ 4.15, 4.16) opined that any psychiatric disability productive of "reduced reliability and productivity" (i.e., warranting a schedular rating of at least 50 percent) would, by itself, warrant a finding of unemployability.  (See May 2015 Vocational Assessment, page 5).  Consequently, the Board finds that a remand for a VA vocational assessment (to include interview of the Veteran) that contemplates the objective evidence of record in light of the Veteran's education/occupational experience and 38 C.F.R. § 4.16 is necessary.

Additionally, as the Veteran appears to receiving ongoing treatment for his service-connected disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for TDIU (and VA records are constructively of record), updated treatment records must be obtained.

Finally, the record notes that there are VA vocational rehabilitation records.  Such records are clearly pertinent (and may be critical) evidence in a claim for TDIU, and must be secured for the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should issue a SOC addressing the matter of the propriety of the reduction in the rating assigned for headache.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received. 

The AOJ should also associate the Veteran's VA vocational rehabilitation file with the record on appeal.

3.  The AOJ should then arrange for an assessment of the Veteran's employability by a VA vocational specialist for review.  Based on review of the entire record and interview of the Veteran, the specialist should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education (some college) and occupational experience (corrections officer), but not the effects of age and any non-service-connected disabilities.  The specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The opinion must include rationale (that cites to supporting factual data) to specifically include comment on the May 2015 opinion by the private vocational consultant (expressing, with rationale, agreement or disagreement with that opinion) and addressing any credibility issues raised by the record.

4.  The AOJ should then review the record and readjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


